BARNARD, P. J.
This action involves three notes dated June 1, 1916, October 15, 1919, and March 26, 1920, respectively. Each note was payable one year after date, and in each instance the note contains the notation “Renewed Apr. 21, 1926 B. D. Davis”. The complaint was filed on September 10, 1930, and a demurrer thereto was sustained and judgment entered. The plaintiff has appealed and the only question presented is whether it must be held, as a matter of law, that the statute of limitations had run.
The material facts herein and the question of law raised are similar to, or identical with, those involved in Steiner, as Executrix, v. Davis, No. 2101, this day decided (ante, p. 692 [76 Pac. (2d) 157]). For the reasons given in that case and upon the authority thereof the judgment is reversed with directions to overrule the demurrer.
Marks, J., concurred.